DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 02/17/2022 and 02/15/2022, the examiner has carefully considered the amendments.  

Terminal Disclaimer
 
The terminal disclaimer filed on 02/17/2022 and 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10/723,123; US 10,975,256; and US 10,920,095, as well as US Application 16/308/601 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-6 and 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is said instantly claimed ink composition is distinguished over the closest prior art, Osumi (6,521,034) since the instantly claimed composition comprises the instantly claimed and defined self-dispersed pigment in combination with the instantly claimed and defined monovalent salt, wherein Osumi sets forth obtaining a self-dispersed pigment by combining a pigment with a mono-valent salt to make said pigment dispersible.  Osumi does not expressly and/or fairly suggest a method of adding additional monovalent salts to the ink composition in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc